eNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Regarding Claim 1, Walker discloses a method for routing telegrams in an automation network,
wherein the automation network comprises network subscribers interconnected by a data line network  ((See Walker fig. 1; Destination 11, 12, 13 (e.g. subscribers); Tunnel endpoint 2; tunnel endpoint 1 (e.g. source subscriber); network is 14, 15, 16 combined (e.g. data-line network); entire network of fig. 1 is automation network; packets are telegrams)”),
wherein at least one network subscriber is configured as a master subscriber and sends telegrams to the network subscribers via the data line network (See Walker fig. 1; individually 14, 15, 16 are segments and each has at least one destination (e.g. subscriber))
wherein the master subscriber assigns a port address to each of the end ports, wherein the master subscriber assigns, as an identifier   (See Walker fig. 3; source address preserved in the form of an authentication ID; para. 45 all packets from source 4 are to go to destination 11 via segment 14; para. 49; packet uses encryption (e.g. locked)) the port address of the end port to which the segment with further network subscribers is connected to a telegram intended for processing for a segment with further network subscriber (See Walker fig. 3; source address preserved in the form of an authentication ID; para. 45 all packets from source 4 are to go to destination 11 via segment 14; para. 49; packet uses encryption (e.g. locked))and
Walker discloses the invention in general but fails to disclose wherein, when the network distributor receives a telegram having a port address of an end port of the network distributor as an identifier, the network distributor outputs the telegram directly through the input/output port of the network distributor corresponding to the end port of the port address and 

and
wherein the port addresses of the end ports of the network distributor are formed as a continuous series,
wherein the network distributor is configured to select, based on operators, from a set of the continuous series, a subset of the continuous series for routing the telegrams with port addresses as identifiers, and
wherein the operators are configured as comparison operators and/or as logical operators.

Therefore claim 1-3, 5, 8-10, 12-16 & 18-19 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Nathaniel P. Longley (Reg. No. 62,668) on 1/26/2022.

The application has been amended as follows: 
1. (Currently amended)	A method for routing telegrams in an automation network,
wherein the automation network comprises network subscribers interconnected by a data line network,
wherein at least one network subscriber is configured as a master subscriber and sends telegrams to the network subscribers via the data line network,

wherein the master subscriber assigns a port address to each of the end ports,
wherein the master subscriber assigns, as an identifier, the port address of the end port to which the segment with further network subscribers is connected to a telegram intended for processing for a segment with further network subscribers, and
wherein, when the network distributor receives a telegram having a port address of an end port of the network distributor as an identifier, the network distributor outputs the telegram directly through the input/output port of the network distributor corresponding to the end port of the port address; and
wherein the port addresses of the end ports of the network distributor are formed as a continuous series,
wherein the network distributor is configured to select, based on operators, from a set of the continuous series, a subset of the continuous series for routing the telegrams with port addresses as identifiers, and
wherein the operators are configured as comparison operators and/or as logical operators.
2. (Original)	The method according to claim 1,
wherein the network distributor comprises input/output ports designated as forwarding ports, and
wherein, when the network distributor receives a telegram with an identifier that does not correspond to a port address of an end port of the network distributor, the network distributor routes the telegram via a forwarding port of the network distributor stored in a routing table.
3. (Original)	The method according to claim 2,
wherein the forwarding port is simultaneously designated as the end port,
wherein the master subscriber is configured to send telegrams disabled for processing by the network subscribers over the data line network, and
wherein, when the network distributor receives a telegram with a port address as an identifier from the master subscriber, the telegram is intended for an end port of the network distributor and is disabled for processing by the network subscribers, the network 
4. (Canceled)
5. (Original)	The method according to claim 1,
wherein the master subscriber sends query telegrams over the data line network to detect the input/output ports of the network distributor, and
wherein the master subscriber assigns the port address after receiving a query telegram from the network distributor with port information about the input/output ports of the network distributor to which segments with further network subscribers are respectively connected and are configured as end ports.
6–7. (Canceled)
8. (Currently amended)	An automation network comprising network subscribers interconnected by a data line network, comprising:
a computer processor and memory connected to at least one network subscriber that is configured as a master subscriber and that is configured to send telegrams to the network subscribers via the data line network; [[,]]
wherein at least one network subscriber is configured as a network distributor having a plurality of input/output ports, wherein the input/output ports to which segments with further network subscribers are respectively connected are designated as end ports,
wherein the master subscriber is configured to assign a port address to each of the end ports,
wherein the master subscriber is configured to assign, as an identifier, to a telegram intended for a segment with further network subscribers the port address of the end port to which the segment with further network subscribers is connected, and
wherein the network distributor is adapted, when the network distributor receives a telegram with a port address of an end port of the network distributor as an identifier, to output the telegram directly via the input/output port of the network distributor corresponding to the end port of the port address;
wherein the port addresses of the end ports of the network distributor are formed as a continuous series,
wherein the network distributor is configured to select, based on operators, from a set of the continuous series, a subset of the continuous series for routing the telegrams having port addresses as identifiers, and
wherein the operators are configured as comparison operators and/or as logical operators.
9. (Original)	The automation network according to claim 8,
wherein the network distributor is configured to comprise input/output ports designated as forwarding ports, and
wherein the network distributor is configured, when the network distributor receives a telegram with an identifier that does not correspond to a port address of an end port of the network distributor, to route the telegram via a forwarding port of the network distributor stored in a routing table.
10. (Original)	The automation network according to claim 9,
wherein the forwarding port is simultaneously configured as an end port,
wherein the master subscriber is configured to send telegrams disabled for processing by the network subscribers over the data line network, and
wherein the network distributor is configured, when the network distributor receives a telegram with a port address as an identifier from the master subscriber, which telegram is intended for an end port of the network distributor and is disabled for processing by the network subscribers, to unlock the telegram with the port address as identifier and to output it to the segment with further network subscribers for processing via the corresponding input/output port assigned to the end port of the port address.
11. (Canceled)
12. (Original)	The automation network according to claim 8,
wherein the master subscriber is configured to send query telegrams over the data line network for detecting the input/output ports of the network distributor, and
wherein the master subscriber is configured to assign the port address after receiving a query telegram from the network distributor with port information about the input/output ports of the network distributor to which segments with further network subscribers are respectively connected and are configured as end ports.

14. (Currently amended)	A network distributor, wherein the network distributor comprises:
a computer processor and memory connected to a plurality of input/output ports, wherein the input/output ports to which segments with further network subscribers are respectively connected are designated as end ports,
wherein each of the end ports is assigned a port address,
wherein as an identifier to a telegram intended for a segment with further network subscribers the port address of the end port, to which the segment with further network subscribers is connected, is assigned, 
wherein the network distributor is adapted, when the network distributor receives a telegram with a port address of an end port of the network distributor as an identifier, to output the telegram directly via the input/output port of the network distributor corresponding to the end port of the port address;
wherein the port addresses of the end ports of the network distributor are formed as a continuous series,
wherein the network distributor is configured to select, based on operators, from a set of the continuous series, a subset of the continuous series for routing the telegrams having port addresses as identifiers, and
wherein the operators are configured as comparison operators and/or as logical operators.
15. (Original)	The network distributor according to claim 14,
wherein the network distributor is configured to comprise input/output ports designated as forwarding ports, and
wherein the network distributor is configured, when the network distributor receives a telegram with an identifier that does not correspond to a port address of an end port of the network distributor, to route the telegram via a forwarding port of the network distributor stored in a routing table.
16. (Original)	The network distributor according to claim 15,
wherein the forwarding port is simultaneously configured as an end port,

wherein the network distributor is configured, when the network distributor receives a telegram with a port address as an identifier from the master subscriber, which telegram is intended for an end port of the network distributor and is disabled for processing by the network subscribers, to unlock the telegram with the port address as identifier and to output it to the segment with further network subscribers for processing via the corresponding input/output port assigned to the end port of the port address.
17. (Canceled)
18. (Original)	The network distributor according to claim 14, wherein the network distributor is configured as EtherCAT network distributor and the telegrams are configured as EtherCAT telegrams.
19. (New)	The method according to claim 1, wherein the telegrams are configured as EtherCAT telegrams.

Claims 1-3, 5, 8-10, 12-16 & 18-19 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/SIBTE H BUKHARI/Examiner, Art Unit 2449